Appeal by defendant from a judgment of the County Court, Westchester County, rendered January 8, 1963, after a jury trial, eon-. victing him of burglary in the third degree and grand larceny in the second *829degree, and imposing sentence. Judgment affirmed. On the court’s own motion, the notice of appeal, inadvertently directed to the Appellate Division of the Supreme Court, First Judicial Department, has been deemed amended so as to properly bring the appeal to this court (Code Grim Pro., §§ 524-a, 542; cf. N. Y. Const., art. VI, § 5, subd. b). Beldoek, P. J., Ughetta, Christ, Rabin and Hopkins, JJ., concur.